Citation Nr: 0421807	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  96-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 10 percent for the service-connected biliary 
dyskinesia status post cholecystectomy from August 21, 1995 
to May 4, 1997.  

2.  Entitlement to an original disability evaluation in 
excess of 30 percent for the service-connected biliary 
dyskinesia status post cholecystectomy from May 5, 1997 to 
March 5, 1998.  

3.  Entitlement to an original disability evaluation in 
excess of 10 percent for the service-connected biliary 
dyskinesia status post cholecystectomy on and after May 1, 
1998.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from August 1987 to August 
1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boston, Massachusetts, which granted service 
connection for recurrent abdominal pain of unclear etiology, 
gastritis versus ulcer and assigned a 10 percent rating from 
August 21, 1995.  The veteran's claims file has since been 
transferred to the Honolulu, Hawaii RO.

In a rating decision dated in March 1999, the RO evaluated 
the veteran's gastrointestinal disability as 10 percent 
disabling from the day following discharge from service to 
May 4, 1997, as 30 percent disabling from May 5, 1997 to 
March 5, 1998, and as 10 percent disabling following the 
expiration of a temporary total rating on April 30, 1998.  
The disability was characterized as biliary dyskinesia status 
post cholecystectomy.  In March 2001, the RO included 
irritable bowel syndrome with the service-connected biliary 
dyskinesia status post cholecystectomy.

In May 2000, this matter was remanded to the RO for 
additional development.  

In May 2002, the Board undertook additional development with 
respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the veteran's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in July 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a).  


FINDINGS OF FACT

1.  From August 21, 1995 to May 4, 1997, the service-
connected biliary dyskinesia status post cholecystectomy with 
irritable bowel syndrome was principally manifested by 
moderate cholecystitis, frequent nausea and vomiting, and 
abdominal discomfort.  

2.  From May 5, 1997 to March 5, 1998, the service-connected 
biliary dyskinesia status post cholecystectomy with irritable 
bowel syndrome was principally manifested by severe symptoms 
and frequent attacks of gall bladder colic.  

3.  From May 1, 1998, the service-connected biliary 
dyskinesia status post cholecystectomy with irritable bowel 
syndrome is principally manifested by moderate irritable 
bowel syndrome symptoms with frequent episodes of bowel 
disturbance and abdominal distress.    


CONCLUSIONS OF LAW

1.  From August 21, 1995 to May 4, 1997, the criteria for a 
disability evaluation in excess of 10 percent for the 
service-connected biliary dyskinesia status post 
cholecystectomy with irritable bowel syndrome have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.113, 4.114, 
Diagnostic Code 7314. (2003).

2.  From May 5, 1997 to March 5, 1998, the criteria for a 
disability evaluation in excess of 30 percent for the 
service-connected biliary dyskinesia status post 
cholecystectomy with irritable bowel syndrome have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.113, 4.114, 
Diagnostic Code 7318 (2003).

3.  From May 1, 1998, the criteria for a disability 
evaluation in excess of 10 percent for the service-connected 
biliary dyskinesia status post cholecystectomy with irritable 
bowel syndrome have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.113, 4.114, Diagnostic Codes 7318.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

In letters dated in July 2001, and August 2003, VA notified 
the veteran of the evidence needed to substantiate the claim 
and offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
letters told the veteran that he could submit evidence.

In Pelegrini, the Court held that a claimant must be given 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), before an initial decision by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004).

In the present case, the VCAA notice was provided after the 
initial AOJ adjudication in October 1995.  However, the 
veteran subsequently was provided with VCAA content complying 
notice in July 2001 and August 2003, which is the remedy 
where pre-AOJ-adjudication notice was not provided.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  The veteran did not submit additional evidence in 
response to the VCAA notice letter.  Therefore, the veteran 
was not prejudiced by the delay in receiving this aspect of 
the required notice.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records from the Boston, Bedford, and 
Honolulu VA medical facilities, dated from 1996 to 2000, were 
obtained.  Pertinent treatment records from Tripler Army 
Medical Center and the S. Clinic and Hospital were also 
obtained.  There is no identified relevant evidence that has 
not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the veteran was 
afforded VA examinations in October 1995, October 2000 and 
September 2002 to determine the severity of his disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003). 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (2003).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2003). 

VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  The 
changes, however, did not involve rating criteria under 
Diagnostic Code 7305, duodenal ulcer; Diagnostic Code 7314, 
chronic cholecystitis; Diagnostic Code 7318, removal of 
gallbladder; or Diagnostic Code 7319, irritable colon 
syndrome.  See 66 Fed. Reg. 29,486-489 (May 31, 2001) 
(effective July 2, 2001).

Under Diagnostic Code 7314, severe cholecystitis with 
frequent attacks of gall bladder colic is evaluated as 30 
percent disabling.  Moderate cholecystitis with gall bladder 
dyspepsia confirmed by X-ray technique, and with infrequent 
attacks (not over two or three a year) of gall bladder colic, 
with or without jaundice is evaluated as 10 percent 
disabling.  Mild cholecystitis is evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7314 (2003).   

In evaluating residuals of gallbladder removal, severe 
symptoms warrant a 30 percent rating.  With mild symptoms, a 
10 percent evaluation is assigned.  If the residuals are 
asymptomatic, a zero percent rating is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318 (2003). 

Under Diagnostic Code 7319, irritable colon syndrome, a zero 
percent evaluation is assigned for mild disability with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is assigned for 
moderate symptoms, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
assigned when the disability is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

An evaluation in excess of 10 percent from August 21, 1995 to 
May 4, 1997.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995). 

When service connection was granted in October 1995, the RO 
rated the biliary dyskinesia status post cholecystectomy 
under Diagnostic Code 7399-7305, which pertains to duodenal 
ulcer..  The RO assigned Diagnostic Code 7399 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99".  See 
38 C.F.R. § 4.20 (2003).  

Biliary dyskinesia was diagnosed in February 1998, and 
chronic cholecystitis was diagnosed in March 1998.  In March 
1999, the RO re-characterized the service-connected 
disability as biliary dyskinesia status post cholecystectomy, 
and rated the disability under Diagnostic Code 7318.

The Board finds that the veteran's gastrointestinal 
disability is most appropriately rated under Diagnostic Code 
7314, chronic cholecystitis, because his primary symptoms for 
the time period in question involved nausea, vomiting, and 
abdominal discomfort which is consistent with gall bladder 
dyspepsia.  The schedular criteria found in Diagnostic Code 
7314 include such symptoms.  

There is no diagnosis of duodenal ulcer, thus evaluation 
under Diagnostic Code 7305 is less appropriate than 
Diagnostic Code 7314.  

The veteran's gallbladder was not removed until March 1998.  
Therefore, the Board finds that from August 21, 1995 to May 
4, 1997, it is more appropriate to rate the service-connected 
gastrointestinal disability under Diagnostic Code 7314 than 
Diagnostic Codes 7305 or 7318.    

In any event the veteran was not entitled to an evaluation in 
excess of 10 percent under Diagnostic Code 7305.  The next 
higher rating, 20 percent, under that diagnostic codes 
requires severe symptoms two or three times a year averaging 
10 days in duration, or with continuous moderate 
manifestations.  VA out patient treatment records document 
only occasional treatment.  The symptoms generally consisted 
of tenderness and periodic emesis.  However, he did not have 
periodic severe symptoms, as those symptoms are described in 
Diagnostic Code 7305.  There were no reports of anemia, and 
he did not have weight loss.  The outpatient treatment 
records show that his weight actually increased from 154 
pounds in October 1995, to 178 pounds in November 1996.  He 
did not have continuous moderate symptoms, inasmuch as his 
symptoms were described as episodic.

The record also does not demonstrate the requisite objective 
manifestations for a rating greater than 10 percent under the 
provisions of Diagnostic Code 7314 from August 21, 1995 to 
May 4, 1997. 

The medical evidence of record indicates that from August 21, 
1995 to May 4, 1997, the service-connected biliary dyskinesia 
status post cholecystectomy was manifested by moderate 
symptoms of cholecystitis.  During this time, the veteran 
reported frequent episodes of vomiting and nausea.  An 
October 1995 VA examination report notes that the veteran had 
left abdominal discomfort that lasted a few hours.  An April 
1996 VA treatment record notes that the veteran reported 
having frequent episodes of nausea and vomiting.  An October 
1996 VA treatment record notes that the veteran had a 
gastrointestinal problem that caused discomfort.  A March 
1997 upper gastrointestinal series was normal.  

The record does not document the symptomatology listed under 
the criteria for a 30 percent evaluation under Diagnostic 
Code 7314.  For instance, there is no medical evidence of 
severe symptoms and frequent attacks of gallbladder colic 
until May 5, 1997.  The normal upper gastrointestinal series, 
failed to document disability from the gall bladder.  The 
evidence shows that the veteran had frequent episodes of 
nausea and vomiting.  While discomfort was noted, there were 
no reports of pain, and hence, gallbladder colic, was 
apparently not present.  Accordingly, the Board finds that 
the veteran did not have severe gastrointestinal symptoms 
with frequent attacks of gall bladder colic during the time 
period in question, and that the criteria for a 30 percent 
evaluation are not met.  

The Board finds that rating the veteran's service-connected 
biliary dyskinesia status post cholecystectomy with irritable 
bowel syndrome under Diagnostic Code 7318, removal of the 
gallbladder, is not appropriate for this time period since 
the veteran did not have the gallbladder removed until March 
1998.  

The Board has also considered evaluating the service-
connected biliary dyskinesia status post cholecystectomy with 
irritable bowel syndrome under Diagnostic Code 7319, 
irritable colon syndrome, since the medical evidence shows 
that the veteran had symptoms compatible with irritable bowel 
syndrome since 1988.    

The record does not demonstrate the requisite objective 
manifestations for a rating greater than 10 percent for 
service-connected biliary dyskinesia status post 
cholecystectomy with irritable bowel syndrome under the 
provisions of Diagnostic Code 7319 from August 21, 1995 to 
May 4, 1997.  As discussed above, no examiner found his 
symptoms to be severe.  The veteran did not report having 
diarrhea or alternating diarrhea and constipation.  There is 
no evidence of constant abdominal distress.  Thus, the Board 
finds that the criteria for a disability evaluation in excess 
of 10 percent under Diagnostic Code 7319 have not been met at 
any time from August 21, 1995 to May 4, 1997.

Because the evidence shows that from August 21, 1995 to May 
4, 1997, there were no reports of severe symptomatology, and 
because the medical evidence shows that the veteran had, at 
most, moderate symptomatology, the preponderance of the 
evidence is against an original evaluation in excess of 10 
percent for the service-connected biliary dyskinesia status 
post cholecystectomy with irritable bowel syndrome.  

Since there is essentially no evidence of more than moderate 
disability, the evidence is not so evenly balanced as to 
warrant application of the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b).

An evaluation in excess of 30 percent from May 5, 1997 to 
March 5, 1998.  

The RO assigned a 30 percent evaluation to the service-
connected biliary dyskinesia 
status post cholecystectomy with irritable bowel syndrome 
under Diagnostic Code 7318, removal of gall bladder, from May 
5, 1997 to March 5, 1998.  

The evidence for this time period shows that the veteran had 
bouts of emesis, dyspepsia, bloating, and increasing right 
and left upper quadrant pain.  A May 5, 1997 VA 
gastroenterology treatment record notes that the veteran 
reported that over the past year, he had bouts of emesis with 
or without nausea, which occurred six times a month and 
lasted for several hours.  He also had complaints of right 
and left upper quadrant pain which was most severe at night.  
The veteran indicated that the pain had been getting worse 
over the past year.  The veteran also had complaints of 
dyspepsia and bloating.  

An October 1997 VA treatment record indicates that the 
veteran had persistent nausea and vomiting two or three times 
a month.  He had a chronic dull pain in the right upper 
quadrant.  A December 1997 VA treatment record notes that the 
veteran had changed his medication to Lansoprazole and he 
felt well and he had minimal gastrointestinal distress.  A 
January 1998 gastroenterology clinic notes that the veteran 
had intermittent stomach cramping with daily nausea and 
vomiting.  He did not have any bowel complaints.  He had mild 
right upper quadrant pain.  In February 1998, the veteran 
underwent testing and he had findings consistent with biliary 
dyskinesia.  In March 1998, chronic cholecystitis with 
symptoms was diagnosed.  A March 1998 treatment record notes 
that the veteran had chronic cholecystitis with episodes of 
severe pain.  The veteran underwent a laparoscopic 
cholecystectomy on March 10, 1998.   

The Board notes that the 30 percent evaluation is the highest 
schedular evaluation possible under Diagnostic Code 7318.  

The veteran's service-connected gastrointestinal disability 
may also be rated under Diagnostic Code 7314, chronic 
cholecystitis.  The Board notes that a 30 percent rating is 
also the highest schedular evaluation possible under 
Diagnostic Code 7314.  

The Board has also considered rating the service-connected 
biliary dyskinesia status post cholecystectomy with irritable 
bowel syndrome under Diagnostic Code 7319.  The Board notes 
that a 30 percent rating is also the highest schedular 
evaluation possible under Diagnostic Code 7319.  

Entitlement to an evaluation in excess of 10 percent on and 
after May 1, 1998

Factual Background

The medical evidence dated in 1998 shows that the veteran had 
complaints of abdominal pain.  Treatment records from the 
Straub Clinic and Hospital dated in September 1998, show that 
the veteran reported having intermittent bloating and 
abdominal discomfort with pain in the epigastric area 
associated with nausea and vomiting.  It was noted that the 
veteran did not have any weight loss.  An upper 
gastrointestinal series was normal.  The impression was 
abdominal pain probably intestinal in origin.  

An October 1998 clinical record notes that the veteran 
reported having many episodes of abdominal pain, and a period 
of two weeks when he did not go to work.  It was noted that 
the veteran's stools were soft but not watery.  The 
impression was abdominal pain with a previous diagnosis of 
irritable bowel syndrome. 

A January 1999 VA treatment record notes that the veteran had 
complaints of nausea.  The examiner suspected that the nausea 
was related to overnight reflux.  A March 1999 VA treatment 
record notes that the veteran's dyspeptic symptoms persisted 
after removal of the gallbladder.  The veteran was started on 
cisapride.  The veteran underwent an 
esophagogastroduodenoscopy and the diagnosis was normal 
esophagus, normal duodenal bulb and mild gastritis.  

An April 1999 VA treatment record indicates that the veteran 
had mild inactive chronic gastritis.  An April 1999 treatment 
record from a private gastroenterologist indicates that the 
veteran had complaints of persistent nausea, occasional 
emesis, and chronic upper abdominal pain.  The cause of the 
symptoms was undetermined.  A May 1999 VA treatment record 
notes that the veteran had almost complete reduction of 
symptoms with diet changes.  Treatment records dated in July 
1999 and September 1999 indicate that the veteran's symptoms 
had improved with treatment.  

A November 1999 treatment record notes that the veteran had 
complaints of left lower quadrant tenderness.  Stooling was 
normal but there was some intermittent blood coating stool.  
The veteran underwent an anoscopy and internal hemorrhoids 
and diverticulitis were diagnosed.  

A November 1999 emergency room treatment record notes that 
the veteran reported having four to five episodes of vomiting 
and left upper quadrant pain and nausea.  The veteran 
indicated that the pain was mild and was relieved by lying 
still.  The assessment was abdominal pain, question etiology 
and gastroesopageal reflux disease.  

The veteran underwent a VA examination in October 2000.  The 
veteran reported having nausea and vomiting three or four 
times a week and episodes of abdominal discomfort.  He did 
not have weight loss; he weighed 174 pounds.  The impression 
was status post laparoscopy cholecystectomy and chronic 
symptoms complex going back to at least 1988 which was 
compatible with irritable bowel syndrome.  

A September 2002 VA examination report indicates that the 
veteran had symptoms consistent with gastroesophageal reflux 
disease and irritable bowel syndrome.  The veteran reported 
having abdominal bloating, dyspepsia, heartburn five to six 
times per week, and rectal burning.  The veteran had 
persistent reflux symptoms, almost daily.  The examiner noted 
that endoscopy revealed "normal endisocpy reflux disease."  

The veteran did not have any vomiting, dysphagia, or 
odynophagia.  The examiner stated that there was no clinical 
evidence of biliary dyskinesia at that time and the veteran's 
symptoms were consistent with irritable bowel syndrome.  The 
examiner indicated that the veteran had irritable bowel 
symptoms which were mild to moderate.  The veteran had bee 
able to "continue functioning with work."

Analysis

The medical evidence for the time period in question shows 
that the symptoms due to the service-connected 
gastrointestinal disability were mild to moderate.  The 
record shows that in 1998, the veteran had complaints of 
abdominal pain, bloating and nausea.  In 1999, he had 
dyspeptic symptoms and complaints of nausea, gastritis, 
occasional emesis, and abdominal pain.  The gastritis was 
characterized as mild.  The record shows that the symptoms 
improved with dietary changes and medications.  The VA 
examination reports dated in October 2000 and September 2002 
indicate that the veteran's symptoms were consistent with 
irritable bowel syndrome.  The examiner who conducted the 
September 2002 examination concluded that the symptoms were 
mild to moderate.     

The Board finds that the evidence of record demonstrates the 
veteran's symptoms due to the service-connected biliary 
dyskinesia status post cholecystectomy with irritable bowel 
syndrome are mild to moderate, not severe.  This is 
consistent with the opinion of the examiner conducting the 
September 2002 examination.  The findings on that examination 
were not appreciably different than those reported in the 
other medical evidence dated since May 1, 1998.  Thus, a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7318.  

The Board has also considered evaluating the service-
connected biliary dyskinesia status post cholecystectomy with 
irritable bowel syndrome under Diagnostic Code 7319, since 
there is evidence that the veteran's symptoms are compatible 
with irritable bowel syndrome.  

As discussed above, the veteran's symptoms have been 
characterized as mild to moderate.  There is no evidence of 
severe symptoms.  

The veteran did report having alternating watery and formed 
stools at the September 2002 VA examination.  However, the 
medical evidence for the time period in question also show 
that stooling was normal.  Also, the medical evidence shows 
that the veteran had intermittent abdominal distress, not 
more or less constant abdominal distress.  As discussed 
above, the veteran had reported that his symptoms resolved 
with dietary changes and medication.   

Thus, the Board finds that the criteria for a disability 
evaluation in excess of 10 percent under Diagnostic Code 7319 
have not been met at any time since May 1, 1998.   

Because the evidence shows that from May 1, 1998, the veteran 
has not had severe symptomatology, the Board finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 10 percent for the service-connected 
biliary dyskinesia status post cholecystectomy with irritable 
bowel syndrome from May 1, 1998.  Since there is essentially 
no evidence of more than moderate disability, the evidence is 
not so evenly balanced as to warrant application of the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an original evaluation in excess of 10 percent 
for the service-connected biliary dyskinesia status post 
cholecystectomy from August 21, 1995 to May 4, 1997 is 
denied.   

Entitlement to an original disability evaluation in excess of 
30 percent for the service-connected biliary dyskinesia 
status post cholecystectomy from May 5, 1997 to March 5, 1998 
is denied.   

Entitlement to an original disability evaluation in excess of 
10 percent for the service-connected biliary dyskinesia 
status post cholecystectomy on and after May 1, 1998 is 
denied.    


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



